FEDERATED INSURANCE SERIES FEDERATED CLOVER VALUE FUND II Prospectus/Proxy Statement - Please Vote Today! Federated Clover Value Fund II, a portfolio of the Federated Insurance Series, will hold a special meeting of shareholders on Friday, February 19, 2010.Please refer to the enclosed Prospectus/Proxy Statement as well as the information highlighted below for complete details on the proposal. It is important for you to vote and we encourage you to do so. Please vote today! Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the one described here and in the accompanying Prospectus/Proxy Statement.As a shareholder, you have a right to vote on these changes and we urge you to do so.Your prompt response will save the expense of additional follow-up mailings and solicitations. What is the proposal? A proposed Reorganization whereby Federated Clover Value Fund II would transfer all of its assets to Federated Capital Appreciation Fund II(also a portfolio of the Federated Insurance Series) in exchange for shares of Federated Capital Appreciation Fund II. If you own: You will receive: Federated Clover Value Fund II Primary Shares Federated Capital Appreciation Fund II Primary Shares Federated Clover Value Fund II Service Shares Federated Capital Appreciation Fund II Service Shares Why has the Board of Trustees recommended that I vote in favor of the proposal? The Board of Trustees believes that the Reorgnization is in the best interest of Federated Clover Value Fund II and its shareholders. · Federated Capital Appreciation Fund II is more economically viable that the Federated Clover Value Fund II. · Federated Capital Appreciation Fund II offersFederated Clover Value Fund II shareholders a stronger historic performance record, an improved one, three, and five-year total return, and an improved Morningstar rating. · Both funds have similar investment objectives, are managed using similar investnment strategies, and invest in similar securities. · A summary of the reasons for the proposal can be found in the Prospectus/Proxy Statement. How will the Reorganization affect my investment? · The cash value of your investment will not change.You will receive Primary Shares and Service Sharesof Federated Capital Appreciation Fund II with a total dollar value equal to the total dollar value of theFederated Clover Value Fund IIshares that you own at the time of the Reorganization. · There will be no sales charge incurred as a result of the Reorganization. · The Reorganization will be a tax-free transaction for federal income tax purposes. What will happen to my account? After the Reorganization, your current account will be closed and a new account will be opened for you in Federated Capital Appreciation Fund II.This process will occur automatically with no action required by you. What should I do in connection with the Reorganization? Please vote your shares today.If the Reorganization is approved, your shares will automatically be exchanged for shares of Federated Capital Appreciation Fund II.Please do not attempt to make the Reorganization exchange yourself as this will disrupt the management of the Fund’s portfolio. How do I vote my shares? You may vote in person at the meeting or complete and return the enclosed proxy card. Please note that if you: 1. do not respond at all, we may contact you by telephone to request that you cast your vote; or 2. sign and return the proxy card without indicating a preference, your vote will be cast “for” the proposal. You may also vote by telephone through the Voice Response Unit (VRU) or through the Internet.Please refer to your ballot for the appropriate VRU telephone number and internet address. Whom do I call if I have questions about this Prospectus Proxy/Statement? Please don’t hesitate to contact your Investment Professional or call us toll-free at 1-800-341-7400.Thank you in advance for your vote and your continued support of the Federated Funds. After careful consideration, the Board of Trustees has unanimously approved this proposal.The Board of Trustees recommends that you read the enclosed materials carefully and vote FOR the proposal. FEDERATED CLOVER VALUE FUND II (FORMERLY, FEDERATED AMERICAN LEADERS FUND II) a portfolio of Federated
